Exhibit (e)(1) AMENDED AND RESTATED SCHEDULE A with respect to the AMENDED INVESTMENT MANAGEMENT AGREEMENT between ING SERIES FUND, INC. and ING INVESTMENTS, LLC Series Effective Date Annual Investment Management Fee (as a percentage of daily net assets) Brokerage Cash Reserves 0.200% on first $1 billion 0.190% on next $2 billion 0.180% over $3 billion ING Alternative Beta Fund October 22, 2008 0.750% on all assets ING Balanced Fund 0.750% on first $500 million 0.675% on next $500 million 0.650% over $1 billion ING Corporate Leaders 100 Fund June 11, 2008 0.400% on all assets ING Global Target Payment Fund June 18, 2008 0.08% on all assets ING Global Science and Technology Fund 1.050% on first $500 million 1.025% on next $500 million 1.000% over $1 billion ING Growth and Income Fund 0.700% on first $250 million 0.650% on next $250 million 0.625% on next $250million 0.600% on next $1.25 billion 0.550% over $2 billion ING Index Plus LargeCap Fund 0.450% on first $500 million 0.425% on next $250 million 0.400% on next $1.25 billion 0.375% over $2 billion Series Effective Date Annual Investment Management Fee (as a percentage of daily net assets) ING Index Plus MidCap Fund 0.450% on first $500 million 0.425% on next $250 million 0.400% on next $1.25 billion 0.375% over $2 billion ING Index Plus SmallCap Fund 0.450% on first $500 million 0.425% on next $250 million 0.400% on next $1.25 billion 0.375% over $2 billion ING Money Market Fund 0.400% on first $500 million 0.350% on next $500 million 0.340% on next $1 billion 0.330% on next $1 billion 0.300% over $3 billion ING Small Company Fund 0.850% on first $250 million 0.800% on next $250 million 0.775% on next $250 million 0.750% on next $1.25 billion 0.725% over $2 billion ING Strategic Allocation Conservative Fund Direct Investments 0.800% on first $500 million 0.775% on next $500 million 0.750% on next $500 million 0.725% on next $500 million 0.700% over $2 billion Underlying Funds 0.08% -2- Series Effective Date Annual Investment Management Fee (as a percentage of daily net assets) ING Strategic Allocation Growth Fund Direct Investments 0.800% on first $500 million 0.775% on next $500 million 0.750% on next $500 million 0.725% on next $500 million 0.700% over $2 billion Underlying Funds 0.08% ING Strategic Allocation Moderate Fund Direct Investments 0.800% on first $500 million 0.775% on next $500 million 0.750% on next $500 million 0.725% on next $500 million 0.700% over $2 billion Underlying Funds 0.08% ING Tactical Asset Allocation Fund March 5, 2008 0.45% on all assets ING U.S. Government Money Market Fund October 31, 2008 0.35% on first $1 billion 0.325% on next $2 billion 0.30% in excess of $3 billion -3-
